internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil dear you asked for advance approval of your grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate a grant making program you were created to fund innovative and promising diabetes research programs and projects that will lead to a cure for the disease and alleviate complications caused by it the purpose of your grant making program is to enable researchers and scholars to attend academic and scientific conferences and then to prepare a report as to the applicability of the information presented at such conferences to diabetes research and help you connect with potential grantees recipients may include graduate students scholars professionals or other individuals with specialized skills or knowledge all potential recipients must submit together a completed application form a curriculum vitea as well as a project statement the project statement must include the following e e e e the scientific or academic conference the applicant wishes to attend the academic and professional context of the project anexplanation on how the material presented at the conference relates to diabetes research adescription of the professional experience that has prepared the applicant to successfully accomplish this project the costs associated with attending the conference you will appoint an advisory board to evaluate the applications all members of the advisory board must adhere to your relevant policies as they are adopted and amended including a conflict of interest and confidentiality policy every member of the advisory board will also be obligated to disclose any personal knowledge of and relationship with any potential grantee under consideration and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any potential grantee or grantees are selected over others in addition no grant may be awarded to any member of your board any of your substantial contributors any employee of yours or any other disqualified_person as defined in sec_4946 with respect to you or any member of the advisory board or for a purpose that is inconsistent with the purposes described in sec_170 after each member of the advisory board evaluates each application your board will make the final selection selection criteria will be related to the purpose of the grant and may include prior experience contributions to the field demonstrated academic achievement character ability motivation and potential all recipients will be selected on an objective and nondiscriminatory basis furthermore your board will determine the number of grants on a rolling basis depending on the funds available as well as determine the grant amount by the cost of attending the necessary academic or scientific conferences and the time involved with producing a report grants may be renewed however the recipient must provide a written report regarding previous conferences attended and why attending subsequent conferences are beneficial to you recipients will also be required to provide a written report about their activities and use of the grant funds at the end of the grant period if the grant term is longer than a year periodic written reports will be required at least annually any funds not used for the purpose of the award must be returned all information you obtain to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to you or to a director or officer of yours the purpose and amount of each grant and any additional information you obtain in complying with your grants administration procedures will be kept addition information pertaining to unsuccessful applicants for awards shall be kept along with information on successful applicants in you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring letter catalog number 58222y you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at letter catalog number 58222y internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
